DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DAPSON et al. (See IDS received 10/29/2020) in view of YAMAZAKI et al. (US 20170197388 A1).
	Regarding claims 1 and 5, DAPSON discloses a modified wood for use in a musical instrument and a method for making the modified wood, comprising: a wood material; and 5a sappanwood extract component impregnated in the wood material (p.408, section 'Other compounds and extracts': "Brazilin and protosappannin B (in that order) are the major components of aqueous and/or alcoholic extracts of sappanwood"; p.417, section 'Manufacture of musical instruments': "When an extract[ ... ] that contained protosappanin Band brazilin was impregnated into spruce wood [ ... ] the loss factor decreased significantly").  
DAPSON does not mention explicitly: 10wherein an internal loss of the wood material in a fiber direction is 4 x 10 ** (-3) or more and 12 x 10**(-3) or less, and an internal loss of the wood material in a radial direction is 12 x 10**(-3) or more and 25 x 10**(-3) or less.
YAMAZAKI teaches a wood material (a plurality of wood veneers laminated via an adhesive) and a method for making the wood material (para. 0023), wherein an internal loss of the wood material in a fiber direction is within a first range and an internal loss of the wood material in a radial direction is within a second range, wherein the upper limit of said first range is smaller than or equal to the lower limit of said second range (para. 0029-0030).
Since both DAPSON and YAMAZAKI pertain to wood material for manufacturing musical instrument (DAPSON, Abstract; p.417, section ‘manufacture of musical instruments’; YAMAZAKI, Abstract) and YAMAZAKI suggests the general application of the invention (para. 0008), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of YAMAZAKI to arrive the claimed invention by incorporating DAPSON’s teaching of impregnating a sappanwood extract component in the wood material. Doing so would provide a modified wood material having significantly reduced loss factor or internal loss (p.417, section 'Manufacture of musical instruments'). The skilled person in the art would apply such practice without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
The combination of DAPSON and YAMAZAKI is silent on: said first range is 4 x 10 ** (-3) or more and 12 x 10**(-3) or less, and said second range is 12 x 10**(-3) or more and 25 x 10**(-3) or less.
However, the features in question are considered mere design variations and/or optimization of the selections of the material and working parameters for said modified wood material in the DAPSON/YAMAZAKI combination. Since DAPSON teaches the variability of said extract component and the corresponding impact on an internal loss of the wood material (p.408, lest column, 2nd paragraph; p.417, right column, last paragraph), while YAMAZAKI teaches the general condition of the laminated the wood veneers having anisotropic nature (para. 0009, 0026, 0071) which results in superior characteristics of high sonic speed (or low internal loss) in a fiber direction than in a radial direction, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DAPSON/YAMAZAKI combination to arrive the claimed invention by properly selecting the wood material and optimizing the result effective working parameters as desired, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It has been further held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 4, DAPSON discloses: wherein the wood material comprises any one of maple, spruce, mahogany, beach, birch, and walnut (see discussion for claim 1 above).  
	Regarding claim 8, the DAPSON/YAMAZAKI combination renders the claimed invention obvious (see discussion for claim 1 above).
	Regarding claim 9, the DAPSON/YAMAZAKI combination renders it obvious: a modified wood for use in a musical instrument, said modified wood having an improved internal loss value, and comprising: 10a wood material having a first internal loss value; and a sappanwood extract component that is impregnated into the wood material, such that after the wood material is impregnated the wood material attains a second internal loss value that is lower than the first internal loss value, wherein an internal loss of the wood material in a fiber direction is 4 x 10 ** (-3) or more and 12 x 10**(-3) or less, and an internal loss of the wood material in a radial direction is 12 x 10**(-3) or more and 25 x 10**(-3) or less (see discussion for claim 1 above).  
	Regarding claims 2, 6, and 10, DAPSON does not mention explicitly: wherein a mass of the sappanwood extract component is 0.5 to 10% of a mass of the wood material in an absolutely dry condition; 10wherein an internal loss of the wood material in a fiber direction is 4 x 10 ** (-3) or more; wherein the impregnation step comprises a step of immersing the wood material in a sappanwood solution containing 0.1 to 5.0% by mass of the sappanwood extract component.  
	However, the features in question are considered mere design variations and/or optimization of the working parameters for said sappanwood extract when it is intended applied to a wood material. Since DAPSON teaches the general condition of the sappanwood extract component impregnated in the wood material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DAPSON/YAMAZAKI combination to arrive the claimed invention by optimizing the relevant working parameters as desired, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 7, DAPSON discloses: an extraction step of extracting the sappanwood extract component from 32Attorney Docket No. 104239.PD264USsappanwood using water, the extraction step being performed prior to the impregnation step being performed (p.408, section 'Other compounds and extracts': "Brazilin and protosappannin B (in that order) are the major
components of aqueous and/or alcoholic extracts of sappanwood").
	DAPSON does not mention explicitly: wherein the extraction step comprises extracting the sappanwood extract component until a mass of solid content extracted from the sappanwood is 8 to 12% of a mass of the 5sappanwood.  
	However, the feature in question is considered mere design variations and/or optimization of the working parameters for said extraction step. Since DAPSON teaches the general condition of the sappanwood extraction process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DAPSON/YAMAZAKI combination to arrive the claimed invention by optimizing the relevant working parameters as desired, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 12, DAPSON discloses the claimed invention (see discussion for claim 4 above).


Response to Arguments
4.	Applicant's arguments received 08/12/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837